SHIRLEY S. ABRAHAMSON, C.J.
¶ 7. (concurring). On August 9, 2010, about one and one-half years ago, the petitioners asked the court to take jurisdiction of an original action challenging rules adopted by the Government Accountability Board.
¶ 8. Four days later, even before the court accepted the original action, Justices Prosser, Roggensack, Ziegler, and Gableman voted to enjoin the Government Accountability Board from enforcing the rules the petitioners were challenging. (Justices Bradley, Crooks, and I dissented.) The court accepted the original action on November 30, 2010, leaving the injunction in place.
¶ 9. Justices Roggensack, Ziegler, and Gableman now conclude, without any explanation, that the original action was improvidently granted. This vote for dismissal is very surprising given that in the order granting the temporary injunction, the justices determined that the petitioners had met their burden to show, among other matters, "a likelihood of success on the merits."
¶ 10. Because the three justices do not explain their vote for dismissal, we are left to wonder why they now fail to address the merits of the petition.